

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1
January 6, 2009


Numoda Corporation
The Curtis Center
601 Walnut Street, 9th Floor
Philadelphia, PA  19106


Dear Sir or Madam:


This letter sets forth the agreement of Numoda Corporation, The Curtis Center,
601 Walnut Street, 9th Floor, Philadelphia, PA  19106 (the “Purchaser”) and
Columbia Laboratories, Inc. (the “Company”) regarding the purchase by the
Purchaser from the Company of an aggregate of 451,807 shares (the “Shares”) of
the Company’s common stock, par value $.01 per share (the “Common Stock”) on the
date hereof.


SECTION 1.                                Representations, Warranties and
Agreements of the Company.  The Company represents, warrants and agrees that: 
 
(a)           The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of Delaware.  The Company has the requisite
corporate power and authority to enter into and perform this Agreement and to
issue and sell the Shares in accordance with the terms hereof.  The execution,
delivery and performance of this Agreement by the Company and the consummation
by it of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action.  This Agreement has been duly
executed and delivered on behalf of the Company by a duly authorized
person.  This Agreement constitutes, or shall constitute, when executed and
delivered by the Purchaser, a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of creditors'
rights and remedies or by other equitable principles of general application.
 
(b)           The Shares to be issued and sold under this Agreement have been
duly authorized by all necessary corporate action and, when paid for and issued
in accordance with the terms hereof, the Shares shall be validly issued and
outstanding, fully paid and nonassessable, and the Purchaser shall be entitled
to all rights accorded to a holder of the Common Stock.
 
(c)           The Shares issued by the Company to the Purchaser have been
registered under the Securities Act of 1933, as amended (the "Securities Act"),
pursuant to a registration statement on Form S-3, Commission File Number
333-155530, relating, among other things, to the Shares and the sale thereof
from time to time in accordance with Rule 415 under the Securities Act (the
“Registration Statement”). The Registration Statement is in full force and
effect and no cease and desist order or other suspension of the Registration
Statement exists, has been imposed or, to the knowledge of the Company, is
threatened by the Securities and Exchange Commission.  
 
(d)           Annexed hereto as Annex I is the Prospectus Supplement (as defined
in Section 2(b) below) that the Company will file with the Commission in
connection with the transaction contemplated by this Agreement not later than
the second business day following the date of the last party’s execution of this
letter.
 
(e)           The Shares are freely tradable without restrictions or further
registration or qualification under the Securities Act or any applicable state
securities laws (except as described in Section 5).


SECTION 2.                                Representations, Warranties and
Agreements of the Purchaser.  The Purchaser represents, warrants and agrees that
 
(a)           The Purchaser is a corporation duly incorporated, validly existing
and in good standing under the laws of Delaware. The Purchaser has the requisite
power and authority to enter into and perform this Agreement and to purchase the
Shares to be purchased by it in accordance with the terms hereof.  The
execution, delivery and performance of this Agreement by the Purchaser and the
consummation by it of the transactions contemplated hereby have been duly and
validly authorized by all necessary action.  This Agreement has been duly
executed and delivered on behalf of the Purchaser by a duly authorized officer.
This Agreement constitutes, or shall constitute, when executed and delivered by
the Company, a valid and binding obligation of the Purchaser enforceable against
the Purchaser in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies or by
other principles or general application.
 
(b)           All information about the Purchaser in the Prospectus Supplement
(as defined below), is true and correct in all material respects.  “Prospectus
Supplement” means the final prospectus supplement, in the form first filed after
the date of this Agreement pursuant to Rule 424 under the Securities Act.  The
Purchaser shall comply with all applicable laws, rules, regulations and
orders.  The Purchaser is an “accredited investor” as such term is defined in
Rule 501(a) of the Securities Act.  The Purchaser is acquiring the Shares for
its own account and has no present intention of selling or distributing any of
the Shares in any transaction that would violate the Securities Act.


(c)           Between the time the Purchaser first entered into discussions
about this transaction with the Company and the date of this Agreement, the
Purchaser has not engaged in any short sales or similar transactions with
respect to the Common Stock, nor has the Purchaser, directly or indirectly,
knowingly caused any person to engage in any short sales or similar transactions
with respect to the Common Stock.


SECTION 3.                                Purchase of the Stock by the
Purchaser.  On the basis of the representations and warranties contained in, and
subject to the terms and conditions of, this Agreement, the Company agrees to
sell and the Purchaser hereby agrees to purchase 451,807 Shares.  The price of
the Shares shall be $1.66 per share, and the aggregate purchase price for the
Shares shall be $749,999.62.


SECTION 4.                                Delivery of and Payment for the
Shares.  Delivery of and  payment for the Shares shall be made at the offices of
the Company, at 10:00 A.M., New York City time, on the date of this Agreement or
at such other date or place as shall be determined by agreement between the
Purchaser and the Company.  This date and time are sometimes referred to as the
“Delivery Date.”  On the Delivery Date, the Company shall deliver or cause to be
delivered via overnight courier service to the Purchaser’s offices certificates
with respect to the Shares to the Purchaser against payment to or upon the order
of the Purchaser of the purchase price by wire transfer in immediately available
funds.  Time shall be of the essence, and delivery at the time and place
specified pursuant to this Agreement is a further condition of the obligation of
the Purchaser hereunder.
 
SECTION 5.                                Further Agreements of the Company.
 
(a)           The Company shall comply with all applicable laws, rules,
regulations and orders in connection with the sale of the Shares pursuant to
this Agreement.
 
(b)           The Company will promptly notify the Purchaser of (i) its receipt
of notice of the issuance by the Commission of any stop order or other
suspension of the effectiveness of the Registration Statement and (ii) its
becoming aware of the happening of any event as a result of which the prospectus
included in the Registration Statement includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein,
or which makes it necessary to change the Registration Statement in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
SECTION 6.                                Indemnification.  Each Party hereto
will indemnify and hold harmless the other and its officers, directors,
employees and agents, if any (the "Indemnitee(s)") from and against all costs,
losses, liabilities, damages, claims, expenses of any nature (including
reasonable attorneys' fees and disbursements), judgments, fines, settlements,
and any other amounts arising from any and all claims, demands, or proceedings
incurred or accrued by an Indemnitee as a result of a breach by the indemnifying
party of its representations, warranties or obligations under this Agreement.
The indemnification provided by this Section 6 shall be in addition to any other
rights to which the Indemnitee(s) may be entitled under any agreement, as a
matter of law or equity or otherwise, and shall inure to the benefit of the
heirs, successors, assigns and administrators of the Indemnitee(s). Subject to
the foregoing sentence, the provisions of this Section 6 are for the benefit of
the Indemnitee(s) and shall not be deemed to create any rights for the benefit
of any other persons.


SECTION 7.                                Rule 10b-5 Limitations.  Each Party
hereby acknowledges that the United States securities laws prohibit any person
who has material non-public information about a company from purchasing or
selling securities of such company in violation of such laws or disclosing any
such information in violation of such laws to any other person who might trade
on such information.


SECTION 8.                                Facsimile or “pdf” Copies.  Delivery
of an executed copy of a signature page to this Agreement by facsimile or “pdf”
transmission shall be as effective as delivery of a manually executed copy of
this Agreement and shall be as effective and enforceable as the original.


SECTION 9.                                Survival.  The respective indemnities,
representations, warranties and agreements of the Company and the Purchaser
contained in this Agreement or made by or on behalf on them, respectively,
pursuant to this Agreement, shall survive for two years and one day from the
date hereof and shall remain in full force and effect, regardless of any
investigation made by or on behalf of any of them or any person controlling any
of them.


SECTION 10.                                Governing Law.  This Agreement shall
be governed by and construed in accordance with the laws of New York without
giving effect to the conflicts of law principles thereunder.
 
SECTION 11.                                Counterparts.  This Agreement may be
executed in one or more counterparts and, if executed in more than one
counterpart, the executed counterparts shall each be deemed to be an original
but all such counterparts shall together constitute one and the same instrument.
 
SECTION 12.                                Headings; Miscellaneous.  The
headings herein are inserted for convenience of reference only and are not
intended to be part of, or to affect the meaning or interpretation of, this
Agreement.  Neither party shall issue any press release or other public
statement relating to the transactions contemplated by this Agreement without
the prior written approval of the other party, which shall not be unreasonably
withheld.
 
If the foregoing correctly sets forth the agreement among the Company and the
Purchaser, please indicate your acceptance in the space provided for that
purpose below.


Very truly yours,


COLUMBIA LABORATORIES, INC.




By:           /S/ Robert S.
Mills                                                      
Name: Robert S. Mills
Title: President & CEO
Date: January 6, 2009


Accepted:


NUMODA CORPORATION






By:           /S/ Mary
Schaheen                                                      
Name: Mary Schaheen
Title: CEO
Date: January 6, 2009


 



 
 

--------------------------------------------------------------------------------

 
